Citation Nr: 1824365	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran filed a notice of disagreement (NOD) with the rating decision in November 2012.  A statement of the case (SOC) was issued in August 2014, and the Veteran perfected his appeal in August 2014.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset in service, is not related to his active service, and did not manifest within one year after separation from active service.   

2.  The Veteran's tinnitus did not have onset in service, is not related to his active service, and did not manifest within one year after separation from active service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for tinnitus have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his hearing loss and tinnitus were incurred during service or caused by exposure to loud noise during his active service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309(a).  

The October 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  As such, the first element of service connection has been met.  

Regarding the second element, service treatment records (STRs) do not indicate the Veteran complained of, or was diagnosed with, hearing loss or tinnitus during service.  However, the Veteran has credibly reported being exposed to loud noise during service.  The Veteran stated that he was exposed to loud noise in service as he worked as a helicopter repairman.  He stated that he did not wear hearing protection in service and after working around helicopters he experienced muffled hearing for a while before it returned to normal.  As such, the Board accepts that the Veteran was exposed to loud noise in-service.  

Therefore, this case turns on whether the Veteran's currently diagnosed hearing loss and tinnitus are related to his in-service noise exposure.  The Veteran was afforded a VA examination in October 2012.  The examiner noted that the Veteran's history was significant for military noise exposure and considered the Veteran's statement that he had experienced constant tinnitus since military service.  The VA examiner's pure tone audiometric examination showed the following results, in decibels (dB): 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
50
55
50
LEFT
0
10
50
60
55
  
Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 in the left ear.

The VA examiner was of the opinion that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner noted that although the Veteran's history indicated military noise exposure, he had clinically normal hearing in-service and there was no documented shift in hearing thresholds during active-duty.  The examiner's rationale stated that current scientific evidence asserts that permanent hearing loss related to acoustic exposure occurs immediately at the time of exposure and has not been found to present with a delayed or progressive onset.  As the Veteran's STRs show the he was discharged from service with stable and clinically normal hearing sensitivity, his current hearing loss is less likely as not caused by his military service.  

The examiner also stated that it is less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  The examiner stated that the Veteran's tinnitus is most likely secondary to his hearing loss.  Since the examiner found the hearing loss was less likely than not related to service, it is also less likely than not that his tinnitus was caused by or related to service.  

To the extent the Veteran has asserted that he had symptoms of tinnitus and hearing loss in-service, he is competent to do so.  However, the Veteran's statement regarding the onset of tinnitus and hearing loss are not credible due to internal inconsistent statements, and inconsistency with other evidence of record.  In weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's STRs do not indicate any complaints of hearing loss or tinnitus while in-service.  His report of medical history on separation did not indicate any problems with his ears or hearing.  His examination on separation did not indicate any auditory problems.   The Veteran did not undergo pure tone threshold audiometric testing on enlistment; however, no hearing problems were noted by the Veteran or physician on the report of medical history.  He did undergo pure tone threshold testing at separation in October 1968.

Audiology testing standards were set by the American Standards Association (ASA) until November 1, 1967.  After that date, audiometric tests were conducted using International Standards Organization (ISO) or American National Standards Institute (ANSI) measurement.  However, the October 1968 examination explicitly states that ASA units were used.  Current VA regulations that define hearing loss for VA purposes are based on the dB measurement recorded in the ISO-ANSI units.  38 C.F.R. § 3.385 (2017).  Accordingly, VA uses a system to convert ASA units to ISO-ANSI units that adds 15 dB to 500 Hz, 10 dB to 1000, 2000, and 3000 Hz, and 5 dB to 4000 Hz.

As such, the Veteran's converted separation examination shows the following results, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
10
0
0
5
0

Post-service, the Veteran's private treatment records do not indicate any abnormalities with the Veteran's ears or hearing, and the Veteran has not reported any treatment at a VA medical center for this condition.  In January 2012, the Veteran reported no problems with his ears on a private provider medical information form.  The first report of hearing loss or tinnitus in the medical recorded is the October 2012 VA examination.

The Veteran stated he did not report his hearing loss and tinnitus symptoms in-service because he would have been grounded if he had been diagnosed with hearing loss in service.  In addition, the Veteran stated that he did not report symptoms of hearing loss or tinnitus at separation because he didn't want to be delayed from discharge by calling attention to a symptom that would require medical attention.  While the Board acknowledges these are reasons for not reporting symptoms in service, it is also noted that the Veteran did not report these symptoms or seek treatment for tinnitus and hearing loss for many years after service.  The fear of being grounded or having his discharge delayed would not prevent the Veteran from seeking treatment after his separation from service. 

As noted above, the Veteran's first report of hearing loss or tinnitus in the medical record is the October 2012 VA examination, 44 years after discharge from service.  This lengthy period without treatment is evidence that the Veteran has not experienced continuous symptoms, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Veteran's statement that he had symptoms of tinnitus and hearing loss in-service, and continuous symptoms since service, is not credible considering all the evidence of record.  

The Board has considered the Veteran's contention that his hearing loss and tinnitus are the result of acoustic trauma caused by noise exposure in-service.  However, the Veteran, as a layperson, is not competent to give a medical opinion on the etiology this question as whether noise exposure many years earlier resulted in hearing loss and tinnitus years later is not a simple question.  As such, the Veteran's statement is not competent or probative evidence.

The Board finds the October 2012 VA examiner opinion to be the most probative evidence of record as to whether the Veteran's current tinnitus and hearing loss is related to his active service.  The examiner's rationale is logical, well-reasoned, and thorough, and he took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's historical accounts regarding his military history, in-service noise exposure, and reports of symptoms in service.  

The preponderance of evidence is against a finding that the Veteran's hearing loss or tinnitus were incurred in-service and against establishing a nexus between the Veteran's current tinnitus and hearing loss and his active service.  In addition, the preponderance of evidence is against a finding that his tinnitus or hearing loss manifested itself to a degree of disability of ten percent or more within a year of discharge from service.  Regarding continuity of symptomatology, as noted above, the Veteran's statements of symptoms since service have been found to be not credible.  Therefore, the claims of service connection for tinnitus and bilateral hearing loss must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.  




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


